DETAILED ACTION
Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-16, in the reply filed on December 6, 2021 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/JP2018/013977, filed March 3, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to JP application 2017-068377, filed March 30, 2017 and JP application 2017-174237, filed September 11, 2017.  Certified copies of the foreign priority documents are present in the application file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2020, June 2, 2020 and April 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
It is noted the specification uses terms which are trade names or marks used in commerce, for example Yatalase™, X-VIVO™10, X-VIVO™ 15, StepSpan™ H3000, StemPro ® hESC SFM. Trade names or marks used in commerce should be accompanied by the generic terminology; furthermore these terms should be capitalized, i.e. YATALASE, wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the phrase “…continuously subjecting the adherent cell to two or more treatments selected from the following (1) to (3) while being attached to a nanofiber composed of water-insoluble polysaccharides:
Suspension culture,
Preservation and/or transportation under non-freezing conditions, and 
Transplantation.

Claim 9 also recites the phrase “continuously subjected to the treatments (1) to (3).”
It is unclear, in the embodiment where the adherent cell is subjected to treatments (2) and (3), how “the adherent cell” would be continuously preserved and yet continuously transplanted.
It is unclear, in the embodiment where “the adherent cell” is subjected to treatments (1) and (3), how the adherent cell could be continuously transplanted as there is only “the adherent cell”, and once transplanted would not be available for further transplantation.


In the interest of compact prosecution, the limitation directed to “continuously” subjecting the adherent cell to two or more treatments is interpreted to mean that adherent cells (multiple cells) will be subjected to two or more of the treatments indicated as treatments (1)-(3), wherein the two or more treatments will be repeated in order to continually produce additional adherent cells for preservation, transportation and/or transplantation.
However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
Since each of claims 8-13 depend directly or indirectly from claim 7 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., (WO 2015/111686, relying on US 2017/0009201 as the English translation; both provided in the IDS submitted 2/12/2020) (“Hayashi”).
Hayashi is directed to a cell culture method wherein adherent cells are treated to suspension culture while being attached to nanofibers, e.g. chitin or cellulose (Abstract and paragraph [0032]).
Regarding claim 7, Hayashi’s claim 26 claims the following method:
 “A method of proliferating an adherent cell, comprising suspension culturing an adherent cell in a medium composition comprising a chitin nanofiber wherein the adherent cell is attached to the chitin nanofiber.”

 Hayashi’s Experimental Example 18 (paragraphs [0312]- [0313]) teaches seeding MDCK epithelial cells to the medium composition comprising deacylated gellan gum, chitosan nanofiber or chitin nanofiber at 100,000 cells/mL. The seeded nanofibers and medium composition were dispensed to the wells of a 96-well flat bottom ultra-low adhesion surface microplate.  Each plate was cultured in an incubator at 37°C and 5% CO2 for 12 days. Cell viability was tested at day 7 and day 11 showing higher cell proliferation for the chitin nanofiber and chitosan nanofiber, as compared to the deacylated gellan gum.
Thus, Hayashi’s method treats an adherent cell to suspension culture while being attached to a nanofiber composed of chitin or chitosan, i.e. water-insoluble polysaccharides (claim 8 and paragraph [0033]), thus meeting the limitation of treatment (1) suspension culture.
As to the limitation that the adherent cells are subjected to preservation and/or transportation under non-freezing conditions, Hayashi, at paragraphs [0035], [0191] preservation and transport of cells and tissues in a non-frozen state since the method avoids cell detachment due to trembling during transport that would normally occur when cells are attached to culture plates. Thus, Hayashi’s method meets the limitation regarding treatment (2) preservation and/or transportation under non-freezing conditions.
It is further noted that Hayashi teaches the method includes transplantation for treating patients (paragraph [0161]).  Thus, Hayashi’s disclosed method meets the limitation regarding treatment (3) transplantation.
Further regarding claim 7 and the limitation directed to continuously treating an adherent cell to two or more treatments while being attached to a nanofiber composed of water-insoluble polysaccharides, it is noted that Hayashi, at paragraph [0169], teaches the cells can be cultured by automatically conducting cell seeding, medium exchange, recovery of culture cells, controlling pH and the like in a continuous culture manner.  However, Hayashi does not further comment on whether or not the method includes continuously preserving and/or transporting the attached cells, or continuously transplanting the attached cells.
Although Hayashi does not further comment on continuously subjecting the attached cells to preservation and/or transportation, or transplantation, it is noted that such continuous steps would be considered merely repetition of steps already recited.  It is noted that repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, "If at first you don’t succeed, try, try again." See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is 
Given that the intention of Hayashi is to use the cultured cells for treating patients having a disease or disorder, one would be motivated to continuously perform the suspension culture in order to provide the desired cells/tissues for preservation, transportation and transplantation.
Regarding claim 8, as set forth above regarding claim 7, Hayashi’s Example 18 teaches the method results in proliferation of the adherent cells (paragraphs [0312]- [0313]), thus meeting the limitation of claim 8.
Regarding claim 9 and the limitation directed to continuous treatment, it is noted as set forth above regarding claim 7 Hayashi renders obvious (1) suspension culture, (2) preservation and/or transportation under non-freezing conditions, and (3) transplantation.  Thus, continuously performing these steps would be considered merely repetition of steps already recited.  It is noted that repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, "If at first you don’t succeed, try, try again." See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
Regarding claims 10 and 11 and the limitation that the adherent cell is a stem cell or a progenitor cell (claim 10), specifically a mesenchymal stem cell or a pre-adipocyte (claim 11), it is noted that Hayashi’s claim 26 and Experimental Example 18 teach adherent cells and do not further comment on the cells being a stem cell, a progenitor cell, a mesenchymal stem cell or pre-adipocyte.  However, Hayashi’s 
Thus, Hayashi does render obvious the adherent cell is a stem cell or a progenitor cell (claim 10), specifically a mesenchymal stem cell (claim 11), that is, Hayashi teaches the limitations required by the current claims and as all limitations are found in one reference it is held that the adherent cell is a stem cell or a progenitor cell (claim 10), specifically a mesenchymal stem cell (claim 11) is within the scope of the teachings of Hayashi, and thus renders the invention of claims 10 and 11 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion that the adherent cell is a stem cell or a progenitor cell (claim 10), specifically a mesenchymal stem cell.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Hayashi.
Regarding claim 12, as set forth above regarding claim 7, Hayashi’s Experimental Example 18 teaches the nanofiber is water-insoluble chitin or chitosan, thus meeting the limitation of claim 12.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as applied to claims 7-12 above, and further in view of Mosbach et al., (WO 1982/000660; IDS 6/20/2020) (“Mosbach”) and Suzuki et al., (Research Presentation Abstracts of the 67th Meeting of the Japan Wood Research Society, Abstract No. Z17-03-1445 (February 27, 2017); IDS 2/12/2020) (“Suzuki”), as evidenced by Shaala et al., (Marine Drugs 2019, 17, 92, pages 1-17; see PTO-892) (“Shaala”).

Regarding claims 13 and 14, it is noted that Hayashi does not further teach the method employs enzymes to degrade the nanofiber scaffold, thus detaching the cells from the nanofiber to permit recovery of the adherent cells.
However, Hayashi, as discussed above, taught the method avoids the use of enzymes for cell recovery since the cell dissociation enzymes would be damaging to the cells, e.g. cellular matrix (paragraph [0006]).
Mosbach is directed to methods of culturing animal cells in an anchorage-dependent manner on microcarriers comprising chitosan, wherein the adherent cells are recovered by the use of enzymes that degrade the chitosan microcarrier (Abstract).
Suzuki is directed to cell culturing methods that use chitin or chitosan scaffolds wherein adherent cells are recovered from the scaffolds by using an enzyme, i.e. yatalase, that has chitin- and chitosan-degrading activity, thus avoiding the use of traditional cell dissociating enzymes like trypsin (Abstract: Introduction, Method for Experiments and Results and Discussion, page 1 of translation).
Shaala evidences that yatalase comprises chitinase, chitobiase and β-1,3-glucanase (4.7 Chitinase Digestion Test, page 13), thus Suzuki’s disclosed yatalase necessarily comprises chitinase, chitobiase and β-1,3-glucanase.
Therefore, taking into hand the teachings of Mosbach and Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ enzymes, such as yatalase (chitinase, chitobiase and β-1,3-glucanase) to degrade the chitin or chitosan nanofibers, thus detaching the cells from the nanofiber to permit recovery of the adherent cells. 

The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hayashi with Mosbach and Suzuki because each of these teachings are directed at cell culturing methods that employ chitin or chitosan scaffolds.	
Regarding claim 15, as set forth above regarding claim 12, Hayashi teaches the nanofibers comprise water-insoluble chitin or chitosan, thus meeting the limitation of claim 15.
Regarding claim 16, as set forth above regarding claims 13 and 14, the combined references teach the degrading enzyme is yatalase and Shaala evidences that yatalase comprises chitinase, chitobiase and β-1,3-glucanase, thus meeting the limitation of claim 16.

Conclusion
No claim is allowed. No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633